Citation Nr: 1642967	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for giant bullous emphysema, initially claimed as secondary to a service-connected pneumothorax, right apical area and left upper lobe.

2.  Entitlement to service connection asthma, initially claimed as secondary to giant bullous emphysema.

3.  Entitlement to service connection for chronic bronchitis, initially claimed as secondary to giant bullous emphysema.

4.  Entitlement to service connection for sinus tachycardia, initially claimed as secondary to giant bullous emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.B.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

VA provided an examination regarding the claims on appeal in June 2010.  The Board finds the June 2010 examination report is insufficient to make an informed decision on the Veteran's claim for several reasons.

First, in June 2016, the Veteran submitted a voluminous amount of private treatment records for respiratory and cardiovascular issues from approximately 2010 to the present.  These treatment records were not considered by the June 2010 VA examiner.  As such, the medical opinion of record is not based on the Veteran's full medical history.  Although this previously unconsidered evidence was created well after the Veteran's separation from service, the Board finds it must be considered by a VA examiner for an opinion to be adequate in light of the Veteran secondary service connection claims.

Second, the Veteran initially claimed entitlement to service connection for giant bullous emphysema secondary to her service-connected pneumothorax, right apical area and left upper lobe, with the other claimed disabilities secondary to giant bullous emphysema.  While the June 2010 examiner addressed causation with respect to secondary service connection for giant bullous emphysema, he did not address aggravation.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Third, the June 2010 examiner did not address secondary service connection for asthma, bronchitis or sinus tachycardia because he determined an opinion regarding those disabilities was unnecessary in light of his finding that giant bullous emphysema was not caused by the Veteran's service-connected pneumothorax, right apical area and left upper lobe.  As previously noted, the Board finds VA must provide an opinion regarding aggravation for giant bullous emphysema in the context of secondary service connection.  Further, the Veteran's assertion that asthma, bronchitis and/or sinus tachycardia are secondary to giant bullous emphysema does not limit the Board's analysis strictly to that theory of entitlement.  The Board is required to address all theories of entitlement raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  Given the nature of the claimed disabilities, it appears there may be a relationship between any of them and the service-connected pneumothorax, right apical area and left upper lobe, as well as potential relationship among the claimed disabilities themselves.  Thus, VA must obtain a secondary service opinion regarding each of the claimed disabilities regardless of whether service connection for giant bullous emphysema is found to be warranted because the Veteran does not possess the requisite skill or training to limit the scope of her appeal in nature.  In other words, she is not competent to establish which particular disability may or may not have caused or aggravated other claimed disabilities.  This is a medical question that must be addressed by an expert.

Fourth, the Board finds an opinion regarding direct service connection is also necessary in this case given the nature of the four claimed disabilities and the respiratory issues noted in service treatment records.  VA is required to obtain an opinion regarding direct service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  These requirements have been met with respect to all four issues on appeal in this case.  As such, an opinion addressing direct service connection for all four claims is necessary to make an informed decision on the Veteran's claims.

Fifth, the Veteran's service connection claim for sinus tachycardia was denied based on the lack of a current disability after the June 2010 examiner noted no signs of tachycardia were shown on examination.  The private treatment records recently submitted by the Veteran show she has a history of sinus tachycardia.  Regular tachycardia was noted throughout treatment records from 2013.  Thus, it appears there is evidence of a current disability with regard to the Veteran's service connection claim for sinus tachycardia.  This underscores the Board's previously noted concerns regarding the recently submitted private treatment records in this case.

Finally, the Veteran has reported there may be outstanding service treatment records at Walter Reed Medical Center.  During the April 2016 hearing, the Veteran testified she received treatment at this facility, but there are no records from Walter Reed Medical Center associated with the claims file.  VA's duty to assist requires efforts to ensure all federally held records are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain possible outstanding service treatment records identified by the Veteran from Walter Reed Medical Center.

2.  Schedule the Veteran for a new examination for her service connection claims for giant bullous emphysema, asthma, chronic bronchitis and sinus tachycardia.

The selected examiner must first provide an opinion as to whether any of the claimed disabilities are at least as likely as not (a degree of probability of 50 percent or more) the result of any incident, to include disease or injury in service, or commenced during service.

For any claimed disability found not to be the result of disease or injury in service, the examiner then must address whether the disability is at least as likely as not proximately due to, or aggravated by, a service-connected disability, to include any of the claimed disabilities that are found to be related to service or to be caused or aggravated by a service-connected disability.  The opinion must address both causation and aggravation in the context of secondary service connection to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the existing nonservice-connected disability prior to aggravation by the service-connected ankle disability.

The examiner is further advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

